Exhibit 10.36

 

Tom Korbas
11 Medbury Road
N. Attleboro, Mass.  02760

 

 

Dear Tom:

 

This letter agreement will serve to memorialize our discussions with respect to
severance arrangements in the event your employment with Samsonite Corporation
(“Samsonite”) is terminated.

 

1.               The severance payment arrangement contained in paragraph number
two of the letter agreement dated February 16, 2001 between you and Samsonite
(the “Prior Letter”) is hereby terminated and has no further force or effect. 
All other terms and conditions contained in the Prior Letter expired August 31,
2003.

2.               In the event your employment is terminated either (a) by
Samsonite for cause or (b) as a result of your voluntary resignation, Samsonite
will not be obligated to pay you any severance payments.

3.               In the event Samsonite elects to terminate your employment
other than for cause, Samsonite shall provide you a written notice thereof
(“Termination Notice”).

4.               Samsonite will maintain your status as an active employee in
its payroll system and employee benefit plans for a period of six (6) months
from the date of the Termination Notice (the “Notice Period”).

5.               During the Notice Period, you will provide such services as may
be reasonably requested by Samsonite.

6.               Upon expiration of the Notice Period and your execution of
Samsonite’s standard waiver and release of claims (and the expiration of any
applicable rescission period), Samsonite will pay you a lump sum severance
payment in an amount equal to twelve (12) months of your then current base
salary, but not less than today’s annual salary of $279,000 per year.  Said
payment is specifically conditioned upon expiration of the Notice Period and
execution, without rescission, of the waiver and release.

7.               If necessary, this agreement shall be amended to comply with
Internal Revenue Code Section 409A and any rules or regulations adopted
thereunder.

 

Please acknowledge your understanding of and agreement to the above terms and
conditions by signing below.

 

Sincerely,

 

/s/ Marcello Bottoli

 

 

 

Marcello Bottoli

 

Agreed to:

/s/ Thomas Korbas

 

 

 

Tom Korbas

 

 

 

 

 

cc:  Larry Ross

 

 

 

 

 

 

 

Tom LeBlanc

 

 

 

 

 

 

 

January 21, 2005

 

 

 

 

--------------------------------------------------------------------------------